COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           Trimcos, LLC v. Compass Bank

Appellate case number:         01-19-01000-CV

Trial court case number:       2018-42334

Trial court:                   157th District Court of Harris County

       Appellant, Trimcos LLC,, has filed a motion for rehearing. The Court requests a response
to the motion for rehearing from appellee, Compass Bank. The response must be filed no later
than 30 days from the date of this order. See TEX. R. APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: ___/s/ Julie Countiss______
                   Acting individually


Date: January 27, 2022